Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered.  Applicant has amended  independent claim 1 to include “wherein the first scanning operation is completed by traveling around the edge of the opening area” and “and the laser beam is moved during irradiation”  and “wherein the second scanning operation is completed by traveling around the same edge of the opening area after the completion of the first scanning operation” and Applicant has similarly amended independent claim 14.  Applicant has argued that none of the references cited in the last Office Action disclose or suggest each of the features of claims 1 and 14 as presently amended.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


 Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikazu (US 2008/0179302 A1) in view of Ma (US 2021/0098722 A1) and of Ota et al (US 2016/0318122 A1)(“Ota”) and of Bohme (US 10,280,108B2).
           Morikazu discloses a method of forming through holes through a substrate by moving the spot of a laser annularly as shown in Fig. 4 (par. 0037), which is a disclosure of scanning the laser annularly.  Fig. 4 shows that the outer shape of the path has a scalloped appearance.  Fig. 6 and Fig. 7 show how the movement of the laser beam results in the shape inner shape of the through opening in the substrate (par. 0050-0052).  Fig. 6 shows applying a first scan, and Fig. 7 (a) shows applying a second scan, the first and second scans being applied to the edge of the opening.  The paths shown in Fig. 6 and Fig. 7 correspond to unit paths, as the length of each path is considered a unit path.  
               Morikazu is silent with respect to the display area surrounding the opening area.  Morikazu is also silent with respect to a first scan… and the laser beam is moved during irradiation and a second scan… the laser beam is moved during irradiation in the direction of the substrate along a plurality of second unit paths that are different from the plurality of first unit paths.  Morikazu does not explicitly state operation is completed by traveling around the same edge of the opening area after the completion of the first scanning operation, although Fig. 4 of Morizaku implies this feature, as Fig. 4 of Morizaku shows trepanning (para. 0019),  which implies more than one scan around the same path, successive scans are completed after each other.
             Ma, in the same field of endeavor of display panels (Abstract),  discloses through opening 21 in a substrate of a display panel  2  in which the display area 30 surrounds the nondisplay area which has the through opening 21 (Fig. 2 and para. 0029-0032).        
            Ota, in the same field of endeavor of laser processing of silicon wafers (para. 0005), including forming holes by laser processing (para. 0006) for fine and for larger holes (para. 0006 and 0089),  discloses a first scan in which the laser beam is moved during irradiation, represented by 220 in Fig. 2B, and a second scan in which the beam is moved in a second direction represented by 230 in Fig. 2B, in which the scan path is a spiral in the second direction (para. 0091-0092 and Fig. 2B).
          Bohme, in the same field of endeavor of producing contours by  laser irradiation along the contour in a substrate (Abstract), including semiconductor substrates (col. 1, lines 15-30) discloses laser beam removal of material along more than one circumferential path in a substrate around the edges of the circumference in the formation of a hole or opening (col. 20, lines 54-67 and col. 21, lines 1-2).  The beam is beam moves over the substrate by scanning the beam (col. 3. Lines 1-23).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ma with the method disclosed by Mrorikazu in order to obtain the benefit of improving the shape and forming an integral screen as disclosed by Ma (para. 0004).
                     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ota with the method disclosed by Morikazu in order to obtain the benefit of the edges receiving more energy than the center, which is desirable for a through hole, as disclosed by Ota (Ota, para. 0092).
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Bohme with the method disclosed by Morikazu in order to obtain the benefit of avoiding crack formation (col. 1, lines 30-44).
              Re claim 2:  The combination of Morikazu and Ma and of Ota and Bohme  discloses alternating first and second scans of the laser, as Morikazu discloses in Fig. 7a and 7b alternating scans having apexes P1, P2, and P3 at different positions and are applied, and afterward the pulses with the apexes P1, P2, and P3 are turned at a different angle and are applied (para. 0052).  The reasons for combining the two references are the same as stated for claim 2.
           Re claim 3:  The combination of Morikazu and Ma and of Ota and Bohme  discloses the time in which a previous unit path is completed is different from a time in which the irradiation of the laser beam along a next unit path of the neighboring unit path is started for the first and second unit path, as Morikazu discloses a discontinuity in that the equilateral triangle G is turned 18.degree. before the neighboring unit path is started (para. 0052).
           Re claim 4:  Morikazu disclose in Fig. 4 that a plurality of first and second unit paths have a portion overlapping the edge of the opening area.
            Re claim 5:  Morikazu discloses in Fig. 5 the plurality of first and second unit paths have a same shape.
           Re claim 6:  Morikazu discloses in Fig. 7a a point in which neighboring first unit paths S1 cross each other passes through a vertical bisectional line of a second unit path among the second unit paths along the dotted line, as S1 and S3 can be considered first and second unit paths, the second unit path located between the first unit paths, as seen in Fig. 4, as in Fig. 1 the unit paths S which include unit paths S1, S2, and S3 are shown.
            Re claim 7:  Morikazu discloses in a combination of Fig. 4 and Fig. 7a that portions the first and second  unit paths S1 and S2 have arc shapes.
            Re claim 8:  Morikazu discloses in a combination of Fig. 4 and Fig. 7a that portions the first and second  unit paths S1 and S2 have arc shapes, which is also a disclosure of bent shapes.
        Re claim 10:  Morikazu discloses in Fig. 7a a third unit path S3, in which the laser beam is irradiated onto the edge of the opening area along a plurality of third unit paths, as Morikazu discloses a plurality of third unit paths S3 (para. 0052 and Fig. 7a and 7b) different from the first and second unit paths S1 and S2 (Fig 7a and 7b).

Claims 14-18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikazu (US 2008/0179302 A1) in view of Ma (US 2021/0098722 A1) and of Ota et al (US 2016/0318122 A1)(“Ota”) and of Bohme (US 10,280,108B2).
           Morikazu discloses a method of forming through holes through a substrate by moving the spot of a laser annularly as shown in Fig. 4 (par. 0037), which is a disclosure of scanning the laser annularly.  Fig. 4 shows that the outer shape of the path has a scalloped appearance.  Fig. 6 and Fig. 7 show how the movement of the laser beam results in the shape inner shape of the through opening in the substrate (par. 0050-0052).  Fig. 6 shows applying a first scan, and Fig. 7 (a) shows applying a second scan, the first and second scans being applied to the edge of the opening.  The paths shown in Fig. 6 and Fig. 7 correspond to unit paths, as the length of each path is considered a unit path.  Morikazu also discloses a first scan repeatedly n times where n is a natural number equal to or greater than 2, as Morikazu discloses the paths shown in Fig. 6 and Fig. 7 which are shown to be a natural number of paths equal to or greater than 2, and Morikazu also discloses a second scan repeatedly n times where n is a natural number equal to or greater than 2, as Morikazu discloses the paths shown in Fig. 6 and Fig. 7 which are shown to be a natural number of paths equal to or greater than 2. 
               Morikazu is silent with respect to the display area surrounding the opening area. Morikazu is also silent with respect to a first scan… and the laser beam is moved during irradiation and a second scan… the laser beam is moved during irradiation in the direction of the substrate along a plurality of second unit paths that are different from the plurality of first unit paths
             Ma, in the same field of endeavor of display panels (Abstract),  discloses through opening 21 in a substrate of a display panel  2  in which the display area 30 surrounds the nondisplay area which has the through opening 21 (Fig. 2 and para. 0029-0032).
            Ota, in the same field of endeavor of laser processing of silicon wafers (para. 0005), including forming holes by laser processing (para. 0006) for fine and for larger holes (para. 0006 and 0089),  discloses a first scan in which the laser beam is moved during irradiation, represented by 220 in Fig. 2B, and a second scan in which the beam is moved in a second direction represented by 230 in Fig. 2B, in which the scan path is a spiral in the second direction (para. 0091-0092 and Fig. 2B).
          Bohme, in the same field of endeavor of producing contours by  laser irradiation along the contour in a substrate (Abstract), including semiconductor substrates (col. 1, lines 15-30) discloses laser beam removal of material along more than one circumferential path in a substrate around the edges of the circumference in the formation of a hole or opening (col. 20, lines 54-67 and col. 21, lines 1-2).  The beam is beam moves over the substrate by scanning the beam (col. 3. Lines 1-23).
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ma with the method disclosed by Mrorikazu in order to obtain the benefit of improving the shape and forming an integral screen as disclosed by Ma (para. 0004).
                     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ota with the method disclosed by Morikazu in order to obtain the benefit of the edges receiving more energy than the center, which is desirable for a through hole, as disclosed by Ota (Ota, para. 0092).
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Bohme with the method disclosed by Morikazu in order to obtain the benefit of avoiding crack formation (col. 1, lines 30-44).
              Re claim 15:  The combination of Morikazu and Ma and of Ota  discloses alternating first and second scans of the laser, as Morikazu discloses in Fig. 7a and 7b alternating scans having apexes P1, P2, and P3 at different positions and are applied, and afterward the pulses with the apexes P1, P2, and P3 are turned at a different angle and are applied (para. 0052).  The reasons for combining the two references are the same as stated for claim 2.
           Re claim 16:  The combination of Morikazu and Ma and of Ota discloses the time in which a previous unit path is completed is different from a time in which the irradiation of the laser beam along a next unit path of the neighboring unit path is started for the first and second unit path, as Morikazu discloses a discontinuity in that the equilateral triangle G is turned 18.degree. before the neighboring unit path is started (para. 0052).
           Re claim 17:  Morikazu disclose in Fig. 4 that a plurality of first and second unit paths have a portion overlapping the edge of the opening area.
            Re claim 18:  Morikazu discloses in Fig. 5 the plurality of n first and n second unit paths have a same shape.
        Re claim 20:  Morikazu discloses in Fig. 7a a third unit path S3, in which the laser beam is irradiated onto the edge of the opening area along a plurality of third unit paths, as Morikazu discloses a plurality of third unit paths S3 (para. 0052 and Fig. 7a and 7b) different from the first and second unit paths S1 and S2 (Fig 7a and 7b).

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikazu (US 2008/0179302 A1) in view of Ma (US 2021/0098722 A1)  and of  Ota et al (US 2016/0318122 A1)(“Ota”)
and of Bohme (US 10,280,108B2) as applied to claims 1 and 14 above, and further in view of Morikazu (US 2008/0067157 A1)(“Moridazu ‘157”).
         Morikazu in view of Ma and of Ota and Bohme discloses the limitations of claims 1 and 14 as stated above.  Morikazu in view of Ma and of Ota and Bohme is silent with respect to the recited unit paths having different lengths.
          Morikazu ‘157, in the same field of endeavor of trepanning an opening in a substrate (para. 0041 and 0053), discloses irradiating with a path having a different length, as Morikazu ‘157 discloses applying to the edge of the via hole 250 an irradiating with a path size of different length from the previous irradiation in order to obtain the benefit of removal of debris (para. 0063-0064 and Fig. 12 and Fig. 13).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step disclosed by Morikazu ‘157 with the method disclosed by Morikazu in view of Ma and Ota and Bohme in order to obtain the benefit disclosed by Morikazu ‘157 of avoiding debris.

            Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikazu (US 2008/0179302 A1) in view of Ma (US 2021/0098722 A1) and of Ota et al (US 2016/0318122 A1)(“Ota”)  and of Bohme (US 10,280,108B2)  as applied to claim 1 above, and further in view of Boronson et al (US 2020/0106054 A1)(“Boronson”).
         Morikazu in view of Ma and of Ota and of Bohme discloses the limitations of claim 1 as stated above.  Morikazu in view of Ma and of Ota and of Bohme is silent with respect to encapuslating.
             Boronson, in the same field of endeavor of forming a through hole in an OLED display (Abstract), discloses forming an encapsulating layer to cover the display devices (para. 0073), the encapsulating layer being formed  after the formation of the OLED devices are formed (para. 0070-0072).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventon to have combined the steps disclosed by Boronson with the method disclosed by Morikazu in viw of Ma and of Ota and of Bohme  in order to obtain the benefit of protection for the OLED.
              Re claim 12:  The combination of Morikazu and Ma and Ota and Bohme and Boronson discloses forming the opening to penetrate the substrate and the thin film encapsulation layer in the thickness direction of the substrate (Fig. 15A), the opening having been made through the encapsulation layer 28 and through the substrate (para. 0099).  The reasons for combining the references are the same as stated above in the rejection of claim 11. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Morikazu (US 2008/0179302 A1) in view of Ma (US 2021/0098722 A1) and of  Ota et al (US 2016/0318122 A1)(“Ota”) and of Bohme (US 10,280,108B2) as applied to claim 1 above, and further in view of Koyama et al (US 2004/0263506 A1)(“Koyama”). and of Bohme (US 10,280,108B2).
Morikazu in view of Ma and of Ota and Bohme discloses the limitations of claim 1 as stated above.  Morikazu also discloses organic electroluminesence device over the substrate (para. 0031 and Fig. 3) and each device connected to a thin film transistor 31 to emit light.  Morikazu in view of Ma and of Ota and Bohme is silent with respect to the recited details of the anode, cathode, and electroluminescent layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ma with the method disclosed by Morikazu because Ma discloses an arrangement of art recognized suitability for an intended purpose (MPEP 2144.07).
Koyama, in the same field of endeavor of light  emitting devices (Abstract), discloses an OLED device includes an electroluminescent layer between an anode and a cathode (para. 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Koyama with the method disclosed by Morikazu in view of Ma and of Ota and Bohme  because Koyama discloses because Koyama discloses an arrangement of art recognized suitability for an intended purpose (MPEP 2144.07).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895